Hill, C. J.
(After stating the case.) We think the contract set out in the petition, as interpreted by the allegations thereof, should be treated as an entire contract. The plaintiffs could not carry out their part of the contract and cultivate the land, without having a pasture in which to keep their stock. This pasture was rented to them by the defendant and they went into possession of it. The defendant’s subsequent .conduct in depriving them of the use of the pasture constituted a breach of his contract and amounted to an eviction of the plaintiffs. They were thereupon entitled to recover from him such proximate damages as were caused by his breach of the contract. Plaintiffs had their election, and could have sued for the value of their lease, as the measure of tlieir damages, or they could treat the breach on the part of the defendant as a discharge from airy further performance of the terms of the contract on their part, and sue for the value of any work or services performed by them in part execution of the contract. Hardin v. Lang, 110 Ga. 392 (36 S. E. 100). If the plaintiffs, in good faith and relying on the contract, had made preparations to cultivate the land and make the crop, and had expended labor in improving the property of the defendant, in erecting fences thereon and repairing the house and-barn, and had plowed the land, rendering it suitable for cultivation, and this work and these services had been rendered useless to them by the unwarranted conduct of the defendant in breaking his contract and in evicting them from the premises, they would have the right to recover the worth of the labor they had bestowed upon the premises in preparing to carry out their agreement under the rental contract. These would be special damages flowing directly from the breach of the contract by the defendant. 3 Sutherland on Damages, §865. In the case of Cilly v. Hawkins, 48 Ill. 311, *145which was a suit by 'tenants against the landlord for the breach of his contract, the Supreme Court of Illinois said: “The court prop-: erly admitted evidence of the value of the labor performed by plaintiffs in error, in breaking ground, as from it they, derived no benefit, but sustained a loss. They also had a right to show that they had sustained other losses bjr incurring expense to carry out their part of the agreement under the lease.” In the case of Robrecht v. Marling, 29 W. Va. 766 (2 S. E. 827), it is held that, “in an action for damages for the failure of the landlord to give possession of the property which has been leased, or from which he has ejected, the tenant, where the gist of the action is the deprivation of the benefit of the lease) whether the action be covenant or tort, the general rule is that the plaintiff is entitled, as the measure of his damages, to the difference between the rent reserved and the value of the premises for the term. He may also recover such special damages as have been directly and necessarily occasioned by the defendant’s wrongful act or default.” And in that case it was held that 'the tenant might recover as a part 'of his special damages the value (of the stock and farming materials, etc., which he may have purchased for the purpose of cultivating the land, and for the labor performed by him in breaking ground in preparing the land for cultivation. In the case of Adair v. Bogle, 20 Iowa, 238, Dillon, J., said: “The law is settled that if the lessor refuses to permit 'the lessee to occupy the premises in accordance with the agreement, he thereby renders himself liable to an action for damages’; and in such action the tenant is not confined to his general damages.” On this subject the learned judge said further, that “if other damages have resulted as the direct and necessary or natural consequence of the defendant’s breach of the contract, these are recoverable, certainly where, as in this case, they are specifically set forth. For example, if the plaintiff, in good faith and relying on the contract, made preparations to move on to the defendant’s farm, and these preparations were rendered useless in consequence of the defendant’s refusal to comply with his contract, the authorities hold that there may be a recovery for the loss sustained.” The principle of these decisions is applicable to the facts of this case. Here the tenant was not prevented from talcing possession of the farm, including the pasture, but he was placed in possession by the landlord. Subsequently, however, and after the tenant had in good faith, and rely-*146ing on the landlord’s contract, expended labor in preparing the land for cultivation, he was deprived, by the landlord’s unlawful conduct in breaking his contract, of- the benefit of his labor. In ’addition to this, the farm <rf the landlord had been improved by the tenant in erecting fences, and in plowing and breaking up the soil preparatory for making the crop, and repairing the house and barn. We think these items of damages are recoverable. The suit is not one sounding in tort, but is one which results from the tortious breach of the contract by the defendant. The court, therefore, erred in sustaining the demurrer and in dismissing plaintiffs’ petition. Judgment reversed.